IN THE SUPREME COURT, STATE OF WYOMING

                                    2015 WY 16

                                                            October Term, A.D. 2014

                                                                February 4, 2015

STEVEN ELLIOT RICHARDSON,

Appellant
(Defendant),

v.                                              S-14-0237

THE STATE OF WYOMING,

Appellee
(Plaintiff).

     ORDER AFFIRMING THE DISTRICT COURT’S “ORDER REVOKING
               PROBATION AND IMPOSING SENTENCE”
[¶1] This matter came before the Court upon its own motion following notification
that Appellant has not filed a pro se brief within the time allotted by this Court.
Appellant filed this appeal to challenge the district court’s August 14, 2014, “Order
Revoking Probation and Imposing Sentence.” In that order, the district court revoked
Appellant’s probation and imposed a sentence of four to six years on Appellant’s
conviction for felony driving while under the influence of alcohol. On November 7,
2014, Appellant’s court-appointed appellate counsel filed a “Motion to Withdraw as
Counsel,” pursuant to Anders v. California, 386 U.S. 738, 744, 87 S.Ct. 1396, 1400, 18
L.Ed.2d 493 (1967). Following a careful review of the record and the “Anders brief”
submitted by appellate counsel, this Court, on December 2, 2014, entered its “Order
Granting Permission for Court-Appointed Counsel to Withdraw.” That Order notified
Appellant that the district court’s “Order Revoking Probation and Imposing Sentence”
would be affirmed unless, on or before January 20, 2015, Appellant filed a brief that
persuaded this Court that the captioned appeal is not frivolous. Now, taking note that
Appellant, Steven Elliot Richardson, has not filed a brief or other pleading within the
time allotted, the Court finds that the district court’s “Order Revoking Probation and
Imposing Sentence” should be affirmed. It is, therefore,
[¶2] ORDERED that the district court’s August 14, 2014, “Order Revoking Probation
and Imposing Sentence” be, and the same hereby is, affirmed.

[¶3]   DATED this 4th day of February, 2015.

                                               BY THE COURT:

                                               /s/

                                               E. JAMES BURKE
                                               Chief Justice